DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/16/2021 have been entered.  In the amendment, the specification has been amended.  Claims 3-5, 7, 9, 12, 17, 20, 21, 23, 25, 28, and 33 have been amended. 
The objections to the specification have been withdrawn, except for those objections from the Office Action dated 3/29/2021 reiterated below. 
The rejections of claims 4, 9, 17, 25, and 33 under 35 U.S.C. 112(b) as indefinite have been withdrawn. 
The rejections of claims 1-12, 17-28, and 33 under 35 U.S.C. 112(b) as incomplete for omitting essential structural cooperative relationships of elements have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 15-17, filed 8/16/2021, with respect to the rejections of claims 1-12, 17-28, and 33 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-12, 17-28, and 33 under 35 U.S.C. § 112(a) have been withdrawn. 
Notice of Practice under Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the drawings: 
reference character "130" has been used to designate both the transceiver and the window adjuster (see FIG. 1, Base Station 102) 
the following reference sign(s) mentioned in the description are not included in the drawings: 
132 (paragraph [0023], as well as later) 
1012 (paragraph [0056]) 
1024 (paragraph [0057]) 
In the specification: 
Paragraph [0044], line 3: "to emits" appears 
Paragraph [0057], line 8: "includes" appears instead of "include".
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Allowable Subject Matter
Claims 1-12, 17-28, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system to reduce a scan for identifying physical objects, the system comprising: a light source to broadcast a light signal; a window adjuster to set a scan parameter for the light signal; and a transceiver to receive communication indicative of a physical position of a mobile unit, wherein the window adjuster is to adjust the scan parameter based on the physical position. 
Independent claim 10 recites a system to reduce a scan for identifying physical objects, the system comprising: means for broadcasting a light signal; means for setting a scan parameter for the light signal; and means for detecting the light signal; and means for determining a physical position of a mobile unit based on the light signal, wherein the means for setting the scan parameter is to adjust the scan parameter based on the physical position. 
Independent claim 18 recites a non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause one or more machines to, at least: broadcast a light signal; set a scan parameter for the light signal; detect the light signal; determine a physical position of a mobile unit based on the light signal; and adjust the scan parameter based on the physical position. 
Independent claim 26 recites a method to reduce a scan for identifying physical objects, the method comprising: broadcasting a light signal from a light source of a base station; setting a scan parameter for the light signal; detecting the light signal at a mobile unit; determining a physical position of the mobile unit based on the light signal; communicating the physical position to the base station; and adjusting the scan parameter based on the physical position. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, as recited in combination in independent claim 18, and as recited in combination in independent claim 26 are neither anticipated nor found obvious over the prior art of record. 
The closest prior art, Lohbihler (US 9,024,810), teaches a method and apparatus for ranging finding of signal transmitting devices, the method being digitally based only and not requiring receivers that are analog measurement devices, and using a single pulse emitting device operating in range spaced relation with a minimum of a single signal transmitter and a single digital receiver and processing circuitry; a plurality of transmitting pulsed emitters may be ranged and positioned virtually simultaneously in 3-dimensions (XYZ coordinates) using a configuration of a plurality of digital receivers arranged in any fixed 3-dimensional configuration (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 10, as recited in combination in independent claim 18, and as recited in combination in independent claim 26. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
As mentioned above, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645